997 A.2d 223 (2010)
202 N.J. 332
In the Matter of Jack H. BOYAJIAN, an Attorney at Law.
D-91 September Term 2008, 065180.
Supreme Court of New Jersey.
July 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-264, concluding that JACK H. BOYAJIAN of BLOOMFIELD, who was admitted to the bar of the State of California in 1999, should be reprimanded for violating RPC 5.1(a) (every law firm or organization authorized to practice law shall make reasonable efforts to ensure that member lawyers conform to the RPCs), RPC 5.1(b) (a lawyer having direct supervisory authority over another lawyer shall make reasonable efforts to ensure that the other lawyer conforms to the RPCs), RPC 5.1(c) (a lawyer shall be responsible for another lawyer's violation of the RPCs if (1) the lawyer orders or ratifies the conduct involved or (2) the lawyer having direct supervisory authority over the other lawyer knows of the conduct at a time when its consequences can be avoided or mitigated but fails to make reasonable remedial action), RPC 5.3(b) (a lawyer having direct supervisory authority over a nonlawyer shall make reasonable efforts to ensure that the person's conduct is compatible with the professional obligations of the lawyer), and RPC 8.4(a)(it is professional misconduct for a lawyer to violate Or attempt to violate the RPCs, knowingly assist or induce another to do so, or do so through the acts of another), and good cause appearing;
It is ORDERED that JACK H. BOYAJIAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's ethics file in this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.